Citation Nr: 0519778	
Decision Date: 07/20/05    Archive Date: 08/03/05

DOCKET NO.  04-12 505	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
St. Petersburg, Florida


THE ISSUE

Entitlement to an increase in a 10 percent rating for 
bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel

INTRODUCTION

The veteran had active service from May 1942 to July 1943.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a June 2003 RO rating decision which 
denied an increased (compensable) rating for otitis media 
with a left mastoidectomy and denied an increase in a 10 
percent rating for bilateral hearing loss.  A September 2004 
motion to advance the case on the Board's docket was granted 
by the Board in September 2004.  In October 2004, the veteran 
testified at a Board videoconference hearing.  

In a November 2004 decision, the Board granted an increased 
10 percent rating for the veteran's service-connected otitis 
media with left mastoidectomy.  The Board remanded the 
remaining issue on appeal for further development.  


FINDING OF FACT

The veteran's service-connected bilateral hearing loss is 
manifested by auditory acuity level II in the right ear and 
auditory acuity level XI in the left ear.  


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for 
bilateral hearing loss have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R §§ 4.85, 4.86, Diagnostic Code 6100 
(2004).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities.  Separate 
diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When rating a service-
connected disability, the entire history must be borne in 
mind.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
However, in a claim for increased rating, the most recent 
evidence is generally the most relevant, as the present level 
of disability is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55 (1994).  

A rating for hearing loss is determined by a mechanical 
application of the rating schedule to the numeric 
designations assigned based on audiometric test results. 
Lendenmann v. Principi, 3 Vet. App. 345(1992).  

Evaluations of bilateral defective hearing range from 
noncompensable to 100 percent.  The basic method of rating 
hearing loss involves audiological test results of organic 
impairment of hearing acuity as measured by the results of 
controlled speech discrimination tests (Maryland CNC), 
together with the average hearing threshold level as measured 
by pure tone audiometry tests in the frequencies of 1000, 
2000, 3000, and 4000 Hertz.  To evaluate the degree of 
disability from service-connected hearing loss, the rating 
schedule establishes eleven auditory acuity levels ranging 
from numeric level I for essentially normal acuity, through 
numeric level XI for profound deafness.  38 C.F.R. § 4.85.

A regulation, 38 C.F.R. § 4.86, also provides an alternative 
method for rating exceptional patterns of hearing impairment.  
Such regulation provides:

(a) When the pure tone threshold at each 
of the four specified frequencies (1000, 
2000, 3000, and 4000 Hertz) is 55 
decibels or more, the rating specialist 
will determine the Roman numeral 
designation for hearing impairment from 
either Table VI or Table VIa, whichever 
results in the higher numeral.  Each ear 
will be evaluated separately.

(b) When the pure tone threshold is 30 
decibels or less at 1000 Hertz, and 70 
decibels or more at 2000 Hertz, the 
rating specialist will determine the 
Roman numeral designation for hearing 
impairment from either Table VI or Table 
VIa, whichever results in the higher 
numeral.  That numeral will then be 
elevated to the next higher Roman 
numeral.  Each ear will be evaluated 
separately.  

The most recent February 2005 VA audiological examination 
report noted that pure tone thresholds in the veteran's right 
ear were 20, 40, 60, and 60 decibels at 1000, 2000, 3000, and 
4000 Hertz.  The average pure tone threshold in the veteran's 
right ear was 45 decibels and the speech recognition ability, 
using the Maryland CNC Test, was 90 percent.  Pure tone 
threshold in the veteran's left ear were 105, 105, 105, and 
105 decibels at the same frequencies.  The average pure tone 
threshold in the veteran's left ear was 105 decibels and the 
speech recognition ability, using the Maryland CNC Test, was 
32 percent.  

As to diagnoses, the examiner noted that the veteran had 
sensorineural hearing loss on the right side and mixed 
conductive and sensorineural hearing loss on the left side.  
It was noted that the veteran's hearing appeared to be 
worsening, that any sensorineural worsening in either ear was 
as likely as not from aging, and that his left ear might also 
have a conductive component related to an ongoing middle ear 
disorder.  

Other recent VA treatment records indicate that the veteran 
was treated for hearing loss complaints on several occasions.  
A July 2003 VA treatment entry noted pure tone thresholds in 
his right ear of 25, 30, 45, and 55 decibels at 1000, 2000, 
3000, and 4000 Hertz.  The average pure tone threshold in the 
veteran's right ear was 39 decibels and the speech 
recognition ability, using the Maryland CNC Test, was 96 
percent.  As to his left ear, the pure tone thresholds were 
100, 105, 105, and 105 decibels at the same frequencies.  The 
average pure tone threshold in the veteran's left ear was 104 
decibels and that the speech recognition ability, using the 
Maryland CNC Test, was 44 percent.  The diagnoses, at that 
time, were high frequency sensorineural hearing loss in the 
right ear and profound mixed loss, mostly conductive, in the 
left ear, consistent with the veteran's known history.  A 
prior May 2003 VA audiological examination report showed the 
same testing results as the July 2003 VA treatment entry.  
The diagnoses were also the same.  

The February 2005 VA audiological examination report, noted 
above, rendered decibel threshold averages and speech 
discrimination scores which correlate to auditory acuity 
level II in the right ear and auditory acuity level XI in the 
left ear under Table VI of 38 C.F.R. § 4.85.  The Board 
notes, however, that the left ear findings at this 
examination do qualify for consideration under Table VIa of 
38 C.F.R. § 4.86.  The right ear findings do not meet such 
requirements.  Using this section, the veteran's hearing 
level in his left ear also translates to auditory acuity 
level "XI" hearing.  As the results are the same, the 
veteran's left ear is considered to have level XI hearing.  
Using Table VII of the rating schedule provisions on hearing 
loss, and entering level II for the right ear and level XI 
for the left ear, results in a 10 percent rating for 
bilateral hearing loss under Diagnostic Code 6100.  

The Board notes that the July 2003 VA treatment entry and the 
May 2003 VA audiological examination report show slightly 
less hearing acuity.  The decibel threshold average and 
speech discrimination scores correlate to auditory acuity 
level I in the right ear and auditory acuity level X in the 
left ear under Table VI of 38 C.F.R. § 4.85.  The left ear 
findings do qualify for consideration under Table VIa of 38 
C.F.R. § 4.86.  The right ear findings do not meet such 
requirements.  Using this section, the veteran's hearing 
level in his left ear also translates to auditory acuity 
level X hearing, the same as under Table VI.  Using Table VII 
of the rating schedule provisions on hearing loss and 
entering level I for the right ear and level X for the left 
ear, results in a 10 percent rating bilateral hearing loss 
under Diagnostic Code 6100.  

Based on all reports, none of the veteran's hearing tests 
support findings that would warrant more than the currently 
assigned 10 percent rating.  

The Board is sympathetic to the veteran's contentions and 
testimony regarding the severity of his service-connected 
bilateral hearing loss.  However, according to the recent 
audiological test results, compared to the rating criteria, a 
disability rating higher than 10 percent may not be granted.  
The use of hearing aids does not affect the veteran's rating, 
as hearing tests are conducted without hearing aids.  38 
C.F.R. § 4.85(a).  

As the preponderance of the evidence is against the claim for 
an increased rating, the benefit-of-the-doubt rule does not 
apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet.App. 49 (1990).  

Duty to Assist

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, and 5107 (West 2002).  To implement the 
provisions of the law, the VA promulgated regulations 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2004).  The VCAA and its implementing regulations 
essentially eliminate the concept of the well-grounded claim.  
38 U.S.C.A. § 5107(a); 38 C.F.R. § 3.102.  They also include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of the VA to 
notify a claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of the VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).  

The U.S. Court of Appeals for Veterans Claims (Court) in 
Pelegrini v. Principi, 18 Vet. App. 112 (2004) indicates, 
generally, that four elements are required for proper VCAA 
notice:  (1) the evidence that is needed to substantiate the 
claim(s); (2) the evidence, if any, to be obtained by the VA; 
(3) the evidence, if any, to be provided by the claimant; and 
(4) a request by the VA that the claimant provide any 
evidence in the claimant's possession that pertains to his 
claim. 

After reviewing the claims folder, the Board finds that there 
has been substantial compliance with the assistance 
provisions set forth in the new law and regulation.  The 
record in this case includes treatment reports and 
examination reports.  Significantly, no additional available 
pertinent evidence has been identified by the claimant as 
relevant to the issue on appeal.  

Under these circumstances, no further action is necessary to 
assist the claimant with the claim.  In an April 2003 letter, 
a July 2003 letter, a March 2004 statement of the case, at 
the October 2004 Board hearing, a Board remand, and in a May 
2005 supplemental statement of the case, the veteran was 
effectively furnished notice of the types of evidence 
necessary to substantiate his claim as well as the types of 
evidence VA would assist him in obtaining.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

The veteran has been notified of the applicable laws and 
regulations that set forth the criteria for entitlement to 
service connection for bilateral hearing loss.  The 
discussions in the rating decision, the statement of the 
case, the supplemental statement of the case, and at the 
hearing held in October 2004, have informed the veteran of 
the information and evidence necessary to warrant entitlement 
to the benefits sought.  The Board therefore finds that the 
notice requirements of the new law and regulation have been 
substantially met.  Any deficiencies constitute no more than 
harmless error.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).

There can be no harm to the veteran, as the VA has made all 
efforts to notify and to assist the veteran with regard to 
the evidence obtained, the evidence needed, the 
responsibilities of the parties in obtaining the evidence, a 
VA examination was obtained, medical records were obtained, 
and the more general notice of the need for any evidence in 
the veteran's possession.  Thus, the VA has satisfied its 
duty to notify and assist the veteran.  


ORDER

An increased rating for bilateral hearing loss is denied.  


	                        
____________________________________________
	JOHN J. CROWLEY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


